        Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 1 of 13
$2 5HY $SSOLFDWLRQIRUD6HDUFK:DUUDQW



                                       81,7('67$7(6',675,&7&2857
                                                                      IRUWKH
                                                              District of Colorado
                                                        BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

              ,QWKH0DWWHURIWKH6HDUFKRI
         (Briefly describe the property to be searched
          or identify the person by name and address)                            &DVH1R 19-sw-06256-STV
       3UHFLVH /RFDWLRQ ,QIRUPDWLRQ DQG 'DWD*36
          ,QIRUPDWLRQ RQ D &HOOXODU 7HOHSKRQH
         $VVLJQHG &DOO 1XPEHU (970) 539-7403

                                              $33/,&$7,21)25$6($5&+:$55$17
          ,DPDIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identifythe personordescribethe
propertytobe searched and give its location):

 6HH $WWDFKPHQW $ DWWDFKHG KHUHWR DQG KHUHE\ LQFRUSRUDWHG E\ UHIHUHQFH

ORFDWHGLQWKH                                    'LVWULFWRI            &RORUDGR               WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)

 6HH $WWDFKPHQW % DWWDFKHG KHUHWR DQG KHUHE\ LQFRUSRUDWHG E\ UHIHUHQFH

          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
               u
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
                  Code Section                                                         Offense Description
             18 U.S.C. § 922(g)(1)                           Unlawful Possession of a Firearm by a Previously Convicted Felon


          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
              6HH $IILGDYLW DWWDFKHG KHUHWR DQG KHUHE\ LQFRUSRUDWHG E\ UHIHUHQFH

           ✔ &RQWLQXHGRQWKHDWWDFKHGDIILGDYLWZKLFKLVLQFRUSRUDWHGE\UHIHUHQFH
           u
           ✔ 'HOD\HGQRWLFHRI  GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V
           u                                                                                                            LVUHTXHVWHG
             XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW

                                                                                                   V Luke Hitt
                                                                                               Applicant’s signature
                                                                                      Special Agent Luke Hitt, ATF
                                                                                               Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
VXEPLWWHGDWWHVWHGWRDQGDFNQRZOHGJHGE\UHOLDEOHHOHFWURQLFPHDQV
                                         ✔


'DWH December 6, 2019
                                                                                                 Judge’s signature

&LW\DQGVWDWH         Denver, CO                                           Scott T. Varholak, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 2 of 13




                                   ATTACHMENT A


                               Property to Be Searched


1. The cellular telephone assigned call number (970) 539-7403, (the “Target Cell

   Phone”), whose wireless service provider is Sprint, a company headquartered at

   6480 Sprint Parkway, Overland Park, Kansas 66251.


2. Records and information associated with the Target Cell Phone that is within the

   possession, custody, or control of Sprint.
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 3 of 13




                                      ATTACHMENT B

                               Particular Things to be Seized

  I.      Information to be Disclosed by the Provider

       1. To the extent that the information described in Attachment A is within the
          possession, custody, or control of the Provider, including any information that
          has been deleted but is still available to the Provider or that has been preserved
          pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required
          to disclose to the government the following information pertaining to the
          Account listed in Attachment A for the time period November 23, 2019 through
          December 5, 2019.

             b. The following information about the customers or subscribers of the
                Account:

                       i. Names (including subscriber names, user names, and screen
                          names);
                      ii. Addresses (including mailing addresses, residential addresses,
                          business addresses, and e-mail addresses);
                     iii. Local and long distance telephone connection records;
                     iv. Records of session times and durations, and the temporarily
                          assigned network addresses (such as Internet Protocol (“IP”)
                          addresses) associated with those sessions;
                      v. Length of service (including start date) and types of service
                          utilized;
                     vi. Telephone or instrument numbers (including MAC addresses,
                          Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
                          Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”); Mobile
                          Identification Number (“MIN”), Subscriber Identity Modules
                          (“SIM”), Mobile Subscriber Integrated Services Digital Network
                          Number (“MSISDN”); International Mobile Subscriber Identity
                          Identifiers (“IMSI”), or International Mobile Equipment Identities
                          (“IMEI”);
                    vii. Other subscriber numbers or identities (including the registration
                          Internet Protocol (“IP”) address); and
                    viii. Means and source of payment for such service (including any
                          credit card or bank account number) and billing records.

             c. All records and other information (not including the contents of
                communications) relating to wire and electronic communications sent or
                received by the Account, including:

                       i. the date and time of the communication, the method of the
                          communication, and the source and destination of the
                          communication (such as the source and destination telephone
                          numbers (call detail records), email addresses, and IP
                          addresses); and
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 4 of 13




                     ii. historical location information, including data about which “cell
                         towers” (i.e., antenna towers covering specific geographic
                         areas) and “sectors” (i.e., faces of the towers) received a radio
                         signal from the Account for the time period November 23, 2019
                         through December 5, 2019.

             d. The Provider shall deliver the information set forth above within 7 days of
                the service of this warrant and the PROVIDER shall send the information
                via facsimile or United States mail, and where maintained in electronic
                form, on CD-ROM or an equivalent electronic medium, to:

                                     Special Agent Luke Hitt (ATF)
                                     950-17th Street, Suite 1800 Denver CO

     2. The Provider shall provide all prospective location information about the
        location of the Target Cell Phone described in Attachment A for a period of
        thirty days, during all times of day and night. “Information about the location of
        the Target Cell Phone” includes all available E-911 Phase II data, GPS data,
        latitude-longitude data, and other precise location information, as well as all
        data about which “cell towers” (i.e., antenna towers covering specific
        geographic areas) and “sectors” (i.e., faces of the towers) received a radio
        signal from the cellular telephone described in Attachment A. To the extent that
        the location information is within the possession, custody, or control of Provider,
        Provider is required to disclose the Location Information to the government. In
        addition, Provider must furnish the government all information, facilities, and
        technical assistance necessary to accomplish the collection of the Location
        Information unobtrusively and with a minimum of interference with Provider’s
        services, including by initiating a signal to determine the location of the Target
        Cell Phone on Provider’s network or with such other reference points as may be
        reasonably available, and at such intervals and times directed by the
        government.

     3. Prospective Pen-Trap Information. Pursuant to 18 U.S.C. § 3123, the ATF
        may install and use pen-trap devices to record, decode, and/or capture
        dialing, routing, addressing, and signaling information associated with each
        communication to or from the cell phone identified in Attachment A, including
        the date, time, and duration of the communication, and the following, without
        geographic limit:

         -   IP addresses associated with the cell phone device or devices used to
             send or receive electronic communications
         -   Identity of accounts that are linked by creation IP address, recovery email,
             telephone number, or other identifiers
         -   Identity of all accounts that are linked to the account by cookies
         -   Any unique identifiers associated with the cell phone device or devices
             used to make and receive calls with cell phone number (970) 539-7403, or
             to send or receive other electronic communications, including the ESN,
             MEIN, IMSI, IMEI, SIM, MSISDN, or MIN
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 5 of 13




              -   IP addresses of any websites or other servers to which the cell
                  phone device or devices connected
              -   Source and destination telephone numbers and email addresses
              -   “Post-cut-through dialed digits,” which are digits dialed after the initial
                  call set up is completed, subject to the limitations of 18 U.S.C. §
                  3121(c)

          Pursuant to 18 U.S.C. § 3123(c)(1), the use and installation of the foregoing is
          authorized for thirty days from the date of this Order. Provider must furnish the
          government all information, facilities, and technical assistance necessary to
          accomplish the collection of the Location Information unobtrusively and with a
          minimum of interference with Provider’s services, including by initiating a signal
          to determine the location of the Target Cell Phone on Provider’s network or
          with such other reference points as may be reasonably available, and at such
          intervals and times directed by the government.

      4. This warrant does not authorize the seizure of any tangible property. In
         approving this warrant, the Court finds reasonable necessity for the seizure of the
         Location Information. See 18 U.S.C. § 3103a(b)(2).

II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence, fruits,
         contraband, and instrumentalities of violations of Title 18 U.S.C. Section
         922(g)(1), or that will help locate and arrest a fugitive, involving Joel FLORES,
         during the period November 23, 2019 through the conclusion of the period
         authorized by this warrant.

         Pursuant to 18 U.S.C. § 2703(g), the presence of an agent is not required for
         service or execution of this warrant.

         Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b)(1), the Court orders Sprint
         not to disclose the existence of this warrant to the subscriber for a period of ONE
         YEAR from the date of this warrant’s issuance.
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 6 of 13




                                           AFFIDAVIT

       I, ATF Special Agent Luke Hitt, being first duly sworn, hereby depose and state as

follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number (970) 539-7403, (the “Target Cell

Phone”), whose service provider is Sprint, a wireless telephone service provider headquartered at

6480 Sprint Parkway, Overland Park, Kansas 66251. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in support of

an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Sprint to disclose

to the government copies of the information further described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review the information to locate items described in Section II of Attachment B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3123(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).




                                                  1
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 7 of 13




       3.        I am a Special Agent with the ATF, and have been since 2009. I have received

training regarding violations of federal firearms laws, as well as training in the area of fugitive

location and apprehension. I know through my training and experience that many fugitives use

cellular telephones to communicate, and can often be located by their cellphone location.

       4.        The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.        Based on the facts set forth in this affidavit, there is probable cause to believe

that the information sought by this warrant will assist law enforcement in arresting Joel

FLORES, who is a “person to be arrested” within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).

       6.        The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                                       PROBABLE CAUSE

       7.        The United States, including ATF, is attempting to locate and arrest Joel FLORES

DOB 5/5/1989, for violating 18 U.S.C. § 922(g)(1). Contemporaneous with this application, on

December 6, 2019, a federal arrest warrant has been sought for FLORES for a violation of 18

U.S.C. § 922(g)(1), unlawful possession of a firearm by a previously convicted felon.




                                                   2
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 8 of 13




       8.      In November 2019, ATF received information regarding Joel FLORES (DOB:

5/5/89), and opened an investigation. During this investigation, your affiant reviewed a

computerized criminal history record for FLORES and determined that FLORES has multiple

prior felony convictions, including the felony offense of vehicular eluding. That conviction

occurred on or about July 21, 2010, in Weld County, Colorado, case number 2009CR719.

       9.      During late November and early December 2019, FLORES posted multiple

videos to his Facebook account. Your affiant viewed a video posted to FLORES’ Facebook

account on November 23, 2019. In this video, FLORES is seen smoking what your affiant’s

training and experience leads him to believe is methamphetamine. FLORES is then shown

holding a silver revolver. He places the revolver on a bed, and then places it into his waistband.

       10.     Greeley Police Department Sergeant Michael Pfeiler viewed the aforementioned

video posted to FLORES’ Facebook account on November 23, 2019. Sergeant Pfeiler was inside

the subject premises on November 8, 2019 in relation to a call for medical assistance. Sergeant

Pfeiler told your affiant that the Facebook video posted on November 23, 2019, in which

FLORES is seen smoking what appears to be methamphetamine and brandishing a silver

revolver, shows the same bedroom and location that he was in on November 8, 2019 during the

call for medical assistance at FLORES’ residence, the subject premises.

       11.     Your affiant spoke with Weld County Drug Task Force Investigator John Maedel.

Investigator Maedel told your affiant that on November 26, 2019, he saw a video on FLORES’

Facebook page. Investigator Maedel said the video appears to have been filmed in the same

location as the November 23, 2019 video—the subject premises. Investigator Maedel told your

affiant that, in the video, FLORES is seen holding a silver revolver. FLORES then lists off the

names of three Greeley Police Officers, and says, “if you come here I’ll make you famous.”




                                                 3
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 9 of 13




While saying this, FLORES was pointing the firearm at the camera. Investigator Maedel told

your affiant that he believes these actions and statements were a threat against those officers.

That video was removed from Facebook later that same day.

       12.     On or about December 2, 2019, your affiant received information from Greeley

Police Department (GPD) Detective Josh Dice. Detective Dice told your affiant that he received

information from a confidential source (CS) regarding FLORES. The CS told Detective Dice

that he/she speaks with FLORES on the aforementioned phone number “every day.” Detective

Dice told your affiant that the CS has a long history of provided accurate and verifiable

information.

       13.     On December 3, 2019, your affiant received further information from the Greeley

Police Department (GPD). GPD told your affiant that a different CS informed the department

that the source was inside the subject premises with FLORES within the last few weeks. This

CS said that FLORES has a silver revolver with him inside the subject premises, and that the

source has seen the revolver inside the subject premises on multiple occasions over the last few

weeks. The CS said that, within the past few weeks, FLORES discharged the revolver inside the

residence during a dispute with another individual.

       14.     On December 5, 2019, a recorded phone call was placed to the target cell phone.

A brief conversation was recorded. On that same date, GPD Deputy Chief Adam Turk listened

to the recording. Deputy Chief Turk spoke with FLORES via telephone approximately 1 week

prior as part of an unrelated investigation. After listening to the recording, Deputy Chief Turk

told your affiant that he believes the person who answered the target cell phone on the recording

is FLORES.




                                                 4
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 10 of 13




       15.     Determining the location of the Target Cell Phone prospectively will likely aid in

the location and apprehension of FLORES. Similarly, historical location information will likely

shed light on the actions of FLORES in the period since November 23, 2019, including evidence

of his suspected unlawful possession of firearms in that period, as described above.

       16.     In my training and experience, I have learned that Sprint is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

       17.     Based on my training and experience, I know that Sprint can collect E-911 Phase

II data about the location of the Target Cell Phone, including by initiating a signal to determine

the location of the Target Cell Phone on Sprint’s network or with such other reference points as

may be reasonably available.




                                                  5
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 11 of 13




       18.      Based on my training and experience, I know that Sprint can collect historical

and prospective cell-site data about the Target Cell Phone. Based on my training and experience,

I know that for each communication a cellular device makes, its wireless service provider can

typically determine: (1) the date and time of the communication; (2) the telephone numbers

involved, if any; (3) the cell tower to which the customer connected at the beginning of the

communication; (4) the cell tower to which the customer connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as Sprint typically collect and retain cell-site data pertaining to cellular devices to which

they provide service in their normal course of business in order to use this information for

various business-related purposes. In my training and experience, this information may constitute

evidence of the crimes under investigation because the information can be used to identify the

SUBJECT PHONE’s user or users and may assist in the identification of a fugitive, of co-

conspirators, and/or victims.

                                 AUTHORIZATION REQUEST

       19.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       20.     I further request that the Court direct Sprint to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on Sprint, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.




                                                  6
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 12 of 13




       21.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

       22.     I further request that the Court direct Sprint to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of

Sprint. I also request that the Court direct Sprint to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with Sprint’s

services, including by initiating a signal to determine the location of the Target Cell Phone on

Sprint’s network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government.




                                                  7
Case 1:19-sw-06256-STV Document 1 Filed 12/06/19 USDC Colorado Page 13 of 13




         23.   I further request that this Court order Sprint not to notify the subscriber of the

existence of the warrant; the requested warrant relates to flight from prosecution and destruction

of evidence. See 18 U.S.C. § 2705(b)(2), (3), (5).

         24.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

                                                     Respectfully submitted,

                                                     s/ Luke Hitt
                                                     Luke Hitt
                                                     Special Agent
                                                     ATF


                                                 6th day of December, 2019.
         Subscribed and sworn to before me this _____


                                              _________________________________________
                                              THE HON. SCOTT T. VARHOLAK
                                              UNITED STATES MAGISTRATE JUDGE



Reviewed and Submitted by Rajiv Mohan, Assistant United States Attorney.

To ensure technical compliance with 18 U.S.C. §§ 3121-3127, the warrant will also function
as a pen register order. I, Rajiv Mohan, thus certify that the information likely to be
obtained is relevant to an ongoing criminal investigation conducted by the above agency.
See 18 U.S.C. §§ 3122(b), 3123(b).




                                                 8
